July 22, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    FEDEX HOME DELIVERY, JOAQUIN CASTRO AND TALAMENTES
                 ENTERPRISES, INC., Appellants

NO. 14-13-00294-CV                           V.

                         JEANETTE STONE, Appellee
                     ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on December 14, 2012. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.